PER CURIAM:
The Circuit Court of Jackson County entered a judgment dissolving the marriage of Michael Owens ("Husband") and Deanna Owens ("Wife"). Husband appeals, arguing that the circuit court's judgment is internally inconsistent concerning the amount of child support awarded to Wife, and concerning the disposition of the marital home and the debt associated with the marital home. Due to the purported inconsistencies in the judgment, Husband argues that the judgment should be vacated, and a new trial ordered. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).